Opinion of

Earle, J.*
In addition to the views present-* ,-ed by Mr. Justice Butler, in which I concur, it may be .added as another reason for sustaining the judgment below, that the 6th section of the Yen due Act requires auctioneers to keep a book in which shall be fairly written and entered all vessels, lands, houses, slaves, or other articles “ by them ;sold or disposed of, either at public outcry or by private sale.” If any entry so made of a sale at auction, would be binding, which I .think has never been questioned, there is no good reason why an entry in compliance with the provisions of the Act, of a sale by private agreement, negociated through the agency pf the auctioneer, and made in the presence of the parties, should not be considered equally binding. The terms were agreed on in the presence of the auctioneer, and he entered the sale at the time, and in the presence of the .defendant, which I consider a sufficient authority under the Act, and as binding on the defendant.

 See, supra, p. 68, the case in which this opinion was given, which the Reporter, unfortunately, had no intimation of till it was too lirte to put it in its jproper plt(ce.